Hon. Alex F. 60x
District Attorney
36th Judicial District
Seevllle, Texas

Dear Sir:                  Opinion No. 04515
                           Re: (1) Is a commissioners court
                               ‘emRotiered't0appoint as shrelff
                               a non-resident of the county to
                               serve out.the unexpired term of
                               the duly elected sheriff who has
                               resigned?,
                               (2) If suoh appointment is made,
                               can.the appointee legally hold the
                               office of sheriff during the term
                               of the appolntinent?
                               (3) Would the fact that the api
                               polntee Is a State Ranger who
                               formerly maintained his reeldenae
                               in the county, but who for the
                               past 10 months has resided else-
                               where 'with his family, make any
                               difference with regard to the
                               legality of the appointment?

          your request for an opinion on the above-stated
questions has been received by this department.

            Article 2227, yernon's Civil Statutes, reads as
follows:                 .~.
         "mo person shaL1 be eligible to any State;aounty,
    precinct ormunlolpal  office in this State unless he
    shall be eligible to hold office under the Constitution
    of this State, and unless h8 shall have resided in this
    State for the period of twelve (12) months, and six (6)
    months In the county, precinct or munlclpalltg,~ in which
    he offers himself as a candidate, next preceding any
    general or speoial election, and shall have been an
    actual bona fide citizen of said oounty, prealnct or
    munloipality for more than six (6) months. No person
    Ineligible to hold office shall 8V8r have his name
    placed upon the ballot at any general or special elec-
    tion, or at any primary election where candidates are
Hon.   Alex   F. Cox, Page 2, O-1515


       selected under primary election laws of this State;
       and no such in8ligibl8 candidate shall ever be voted.
       upon, nor have votes counted for hlm,at any such general,
       special or primary election."

              Article 2928, Vernon's kvll      Statutes, provides:
            %Ueither the Secretary of State, nor any county
       judge-of this State, nor any other authority authorized
       to Issue certificates, shall Issue any certificate of
       election or appointment to any person elected or
       appointed to any office Inthis State, who is not eligible
       to hold such office Under the Constitution of this State
       and Under the above ArtiCl8S; and,the name of no ineligible
       person, under the Constitution and laws of this State,
       shall be Certified by any party, oommlttee, or any
       authority authorized to have the names of candidates
       placed upon the primary ballots at any primary election
       In this State; and the name of no ineligible candidate
       under the Constitution and laws of this State shall be
       placed upon the ballot of any general or special election
       by any authority whose duty It Is to place names of
       candidates upon official ballots."

          Our courts have uniformly heid that a party who Is
duly appointed or elected as an officer Is a de facto officer,
although he may be In law dlsquallfldd   from acting. See the
cases of Germany vs. State, 3 S.W.  (2d) 798; Broach vs. Garth,
50 S.W. 594; and Shlrber vs. Culberson et al, 31 S.W. (2d)
661, and authorities cited therein.
              In view of the foregoing aUthOriti8s, questions
numbered 1 and 2, above quoted, are answered In the negative.
          Section 9 of Article 16 of the State Constitution
reads as follows:
            "Absence on business of the State or of the
       United States, shall not forfeit a residence once
       obtained, so as to deprive anyone of the right of
       suffrage, or of being elected or appointed to any office
       under the exceptions contained in this COnStitUtlOn."
          m opinion No. O-1263, thFs department held that
"a party cannot hold the office of deputy sheriff and Special
ranger at the same time." We enclose a copy of this opinion
for your convenience.
              In   view   of the above-mentioned~opinion,   it is
apparent that a party cannot hold the offlae of sheriff so
long as he remains a Stat8 Ranger.
Hon. Alex F. cox, Page 3, o-1515



          In view of the foregoing authorities, you are
r8Sp8CtfUlly advised that it Is the opinion of this depart-
ment that If the appointee to the office of sheriff maintained
his legal residence In the OOUnty where euoh appointment Is
to be made during the past eighteen months he was absent from
the county on business of the State as a State hng8r, and
still maintains his legal residence In such county, he can
bellegally appointed sheriff of such county. However, If
such appointee did not maintain his legal residence In th8
county Wh8r8 such appointment is.to be made dUrlng the past
eighteen months he has been absent from the county, he can-
not be legally appointed sheriff of the county.

          Trusting that the foregoing fully answers your
lnqulry, we remain


                                  Yours Very   truly

                             ATTORNEY GENERAL OF TnEXAS
                             s/ hrdell Wllllams


                             BY         Ardell'~llllams
                                              &%vistant

RPPROm   OCTOBER 20, 1939
s/ Gerald C. Mann
ATT$?lWY GENERAL‘ OF TEXAS

&prOV8~~Opinion   Committee By BWB, Chairman

AW: @dog-